Citation Nr: 0638993	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  97-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the veteran's 
claim seeking entitlement to service connection for chronic 
peripheral neuropathy, multiple myeloma, melanoma and basal 
cell carcinoma, to include as due to exposure to herbicides.  
In written correspondence in July 2005, the veteran withdrew 
his appeal for service connection for multiple myeloma.  38 
U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2006).  In a February 2006 rating decision, the RO granted 
service connection and assigned noncompensable disability 
ratings for the veteran's melanoma and basal cell carcinoma.  
As this is considered a grant in full for service connection 
for these issues, they are no longer on appeal.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In June 2002, the appellant testified at a hearing at the RO 
before a Veterans Law Judge (Travel Board hearing); a copy of 
this transcript is associated with the record.  The Veteran's 
Law Judge who presided over this hearing ceased his 
employment with the Board.  In a March 2006 letter, the 
veteran was informed that the law provides that the Veterans 
Law Judge who conducts a hearing in a case shall participate 
in the final determination of the veteran's claim.  38 C.F.R. 
§ 20.707 (2006).  The letter offered the veteran a new 
hearing and informed him that if he did not respond within 30 
days, the Board would assume he did not want an additional 
hearing.  The veteran did not respond to the letter, and a 
decision will be made on the appellate record as it is.

At his June 2002 Travel Board hearing, the appellant raised 
the issue of service connection for bladder cancer; this 
issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action.


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
chronic peripheral neuropathy to service or to exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's chronic peripheral neuropathy neither occurred 
in nor was aggravated by service, nor may it be presumed to 
have been so incurred due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, September 1997, November 2002, February 2004 
and October 2004 letters satisfied the four elements 
delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection has not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's hearing 
testimony and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  The presumptive period for acute and subacute 
peripheral neuropathy is one year after the last date on 
which the veteran was exposed to the herbicide.  38 C.F.R. 
§ 3.307(a)(6)(ii).

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

At the time of his Travel Board hearing, the veteran 
testified that he served in Vietnam for thirteen months, and 
that he was exposed to Agent Orange while there.  The veteran 
meets the criteria for presumption of exposure to herbicides 
while serving in Vietnam.  He contends that his peripheral 
neuropathy is a result of exposure to Agent Orange 
(herbicides) while in service, and that symptoms of his 
peripheral neuropathy began during service.  

Service medical records do not reflect treatment for leg 
pain.  There is no indication of any pain in his legs or a 
diagnosis of any leg disorder on the veteran's separation 
Report of Medical Examination or his Report of Medical 
History.  The first indication of complaints of leg pain in 
the claims folder is in 1977.  The veteran was diagnosed with 
psoriatic arthritis and was service-connected for this 
disorder in January 1978.  In August 1996, he was diagnosed 
with chronic peripheral neuropathy.  A September 1996 VA 
examiner indicated that she felt that the veteran's chronic 
peripheral neuropathy was most likely due to exposure to 
Agent Orange, since all other causes had been ruled out.  
However, 38 C.F.R. § 3.309 contemplates acute and subacute 
peripheral neuropathy, not chronic peripheral neuropathy.  
Note 2 under 38 C.F.R. § 3.309 indicates that the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide and resolves within two years of the date of 
onset.  The veteran's chronic peripheral neuropathy is 
ongoing and did not manifest within one year of exposure, and 
therefore does not fall into this category.  

In May 2005, upon examining the veteran and reviewing the 
claims file, a VA neurologist opined that the veteran's 
symptoms were most consistent with chronic L5 radiculopathy 
which is not likely due to Agent Orange exposure but rather 
physical impingement on the nerve root.  The veteran reported 
that the symptoms began on active duty and the examiner 
stated that this was entirely plausible.  However, this is 
not supported by the evidence of record since, as noted 
above, there is no indication of this in the veteran's 
service medical records or any treatment for a leg disorder 
until 1977.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In a May 1997 letter, the veteran contended that physicians 
missed the diagnosis regarding his peripheral neuropathy.  In 
response, VA informed him that he could supply a medical 
opinion to support his contentions but he did not do so.  In 
terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the occasion of his Travel Board hearing, the veteran 
testified that, after his nerve conduction tests in August 
1996, he was diagnosed with chronic peripheral neuropathy and 
was told that his previously diagnosed psoriatic arthritis 
could actually mimic the nerve condition in his leg, and it 
was actually found to be neuropathy.  However, there is no 
evidence of this in the record.  In addition, this statement 
cannot be used to convey his doctors' opinions, since a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Therefore, service connection for the veteran's chronic 
peripheral neuropathy due to herbicide exposure while in 
Vietnam cannot be granted, as it has not been specifically 
determined that a presumption of service connection is 
warranted for this disorder.  In addition, without medical 
evidence linking his condition with active duty service or a 
service-connected disability, there is no basis upon which to 
establish direct service connection.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic peripheral neuropathy, either 
as directly due to service or to Agent Orange exposure, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


